Between 3:30 and 4 o'clock in the afternoon of March 17, 1943, Estella *Page 402 
M. Grimes was killed by a fall of coping stone, brick and mortar blown by an unusually high wind from a parapet wall on the top of a two-story building, while she was walking along the sidewalk in Hastings street, Detroit. The front wall of the building was 6 or 8 inches inside the sidewalk and the building was owned by the defendant. Her husband, as administrator of her estate, brought this suit claiming damages for funeral expenses, loss of earnings, and compensation for wrongful death. The case was heard by the circuit judge without a jury, and the court found that the defendant was guilty of negligence in that the wall was improperly constructed, had never been inspected by the defendant, and that defendant's negligence was the proximate cause of the death. Judgment in the sum of $8,535.33 was entered for plaintiff, from which the defendant appeals.
The major question involved in the case is this: Was the defendant guilty of negligence which was a proximate cause of the accident?
The record leaves no room for doubt that the coping stone, brick and mortar were blown down from the parapet wall by an unusually high wind. There were no plainly discernible defects in the parapet wall or coping to outwardly indicate a hazardous or unsafe condition. Notwithstanding the finding of the circuit judge that: "There is not one scintilla of evidence in the case to show that the owner of this building had ever, during the entire time of his ownership, made an inspection, or caused an inspection to be made of this parapet wall," such evidence is in the record. The defendant testified that about a month before the accident occurred:
"I had no notice of any irregularity to that building. I examined the building. * * * I looked *Page 403 
at the parapet walls. No irregularity attracted my attention. I couldn't see anything wrong."
There is nothing in the record to dispute that testimony. The circuit judge was clearly wrong in finding that the defendant had never inspected the parapet wall. The record is silent as to the length of time the building had been built, but a photograph received in evidence indicates that the front was of modern design and recent construction. The record does not show whether defendant purchased the building after construction, or had it built.
There was testimony pro and con as to whether the parapet wall consisting of bricks, mortar and a stone coping was properly constructed. It was a parapet constructed about 16 inches higher than the balance of the wall. A witness who qualified as an expert mason and bricklayer testified that the mortar used was not good enough for the purpose of a parapet wall; a city building inspector testified to fractures in the wall above the second floor windows below the parapet, extending up to but not into the parapet wall. There was testimony that the parapet wall was an 8-inch veneer without headers between the inside and outside layers. There was testimony that the inside and outside brick layers were not laid up with full mortar, without mortar between the two. There was testimony that after the accident bricks were picked up on top of the remaining wall noticeably lacking in mortar. There also was testimony that an improper construction results in water freezing in interstices between bricks, with consequent loosening of a wall.
The mere fact that the stone coping, bricks and mortar fell onto the sidewalk is not in itself proof of negligence. Plaintiff relies on language of this court in Barnowsky v. Helson,89 Mich. 523 *Page 404 
(15 L.R.A. 33). Notwithstanding what was said in that case, the doctrine of res ipsa loquitur does not apply in this State.Hulett v. Great Atlantic  Pacific Tea Co., 299 Mich. 59. However, while proof of an accident and resulting injury is not alone sufficient to establish liability, the fact that the accident happened may be considered along with proof of other circumstances to determine whether negligence existed. In reEstate of Miller, 300 Mich. 703. In this case the proof of negligence in the construction of the parapet wall is meager. However, the testimony presented an issue of fact which was decided by the circuit judge, hearing the case without a jury, as sufficient to establish the negligence of the defendant.
Was proof of negligence in the construction of the parapet wall sufficient to prove the defendant guilty of negligence which was the proximate cause of the accident? There was testimony that the average wind velocity for Detroit on an annual basis is 12 miles per hour; that the average wind velocity between 3 and 4 o'clock on the afternoon in question was 31 miles per hour, the "maximum" velocity 43, and the "extreme" velocity 68 miles per hour at 3:33 p.m., approximately the time of the accident. This velocity was measured at the Detroit city airport, several miles from the place of the accident. It was the greatest wind velocity measured there during a 30-year period of time. There was no direct testimony as to the velocity of the wind between 3:30 and 4 p.m. at the place of the accident except that there was a very high wind there at that time. There was undisputed testimony that the average downtown velocity and the extreme velocity in downtown Detroit was usually "surprisingly close" to that measured by the weather bureau at the airport. *Page 405 
The record is plain that the defendant had no actual notice or knowledge of defects in the construction of the parapet wall. It is also apparent that such defects were not readily discoverable by an outward inspection and there is no proof that the claimed defects could have been discovered by inspection, except by taking apart some of the parapet wall. There is no proof that the parapet wall would not be able to resist the strain of any unusual or extraordinary high wind that might be likely to occur in Detroit, based upon past experience in that locality. The testimony is undisputed that the wind velocity at the time of the accident was the greatest experienced in the locality in at least 30 years. The record is conclusive that this was not such a high wind as would be likely to occur in Detroit based upon past experience in that locality.
In Wilkinson v. Detroit Steel  Spring Works, 73 Mich. 405, the plaintiff while in the public street was injured by a slate roof falling into the street from the top of defendant's rolling-mill. The court said (p. 417):
"The law imposed upon the defendant, when it exercised its lawful right of constructing a rolling-mill upon its premises adjoining a public highway, the duty towards the general public, having the right of passing along or lawfully being in that highway, to so erect it as to render it reasonably safe, and sufficiently strong, not only to resist the strain upon the supporting timbers of the roof, but strong enough to support the roof, at all seasons, in all ordinary weather; and also under such extraordinary occurrences as were likely to arise in that locality, based upon past experience."
In Lauer v. Palms, 129 Mich. 671 (58 L.R.A. 67), a wall left standing after a fire either fell down or *Page 406 
was blown down by a very high wind, injuring the plaintiff. The defendant claimed the wall was blown down by an unusually high wind. On appeal this court approved the charge of the trial judge to the jury, as follows (p. 674):
"An unsafe condition would be such a condition that it would not be able to resist the elements under the ordinary circumstances which might exist in that locality, or under such extraordinary circumstances as might happen in that locality, judging from past experience. That is, if this blow which arose and resulted in the throwing down of the wall caused it to fall because of the weak condition of that wall, which had existed prior to December 11th, these remarks apply. If it was an extraordinary blow, such as experience in that locality would not have forecast as possible, then the liability would not attach."
Plaintiff relies on Hass v. Booth, 182 Mich. 173, where plaintiff was injured by the falling of an advertising sign, 8 feet long, 4 feet wide and 8 inches thick, erected by defendant 20 to 25 feet above a sidewalk. The sign fell of its own weight, no claim being made of a high wind or other intervening cause. The court considered that encroachments, signboards and other things projecting over a sidewalk were public nuisances. The factual difference between a signboard over the sidewalk, falling of its own weight, and the parapet wall in the case at bar, erected on the owner's land, being blown down by an extraordinary high wind obviously distinguishes the Hass Case from the case at bar. The sign fell without any apparent immediate and intervening cause, such as the high wind in the instant case. Furthermore, the sign projected over the sidewalk while defendant's parapet wall was on his own land. *Page 407 
In Jacobs v. Hagenbeck-Wallace Shows, 198 Mich. 73 (L.R.A. 1918 A, 504, 16 N.C.C.A. 535), the plaintiff was injured by the poles and stakes of a circus tent being pulled out in a storm of short duration accompanied by a high wind. In reversing a judgment for plaintiff on account of error in charging the jury the court said (p. 90):
"Defendant was bound to anticipate the ordinary usual storm of the season and latitude and its probable consequences, reference being had to the character of the structure to which the public was invited, and in view of such a storm arising, and in view of its probable consequences, it was bound to use ordinary care in the selection and erection of the tent. If it did this upon the occasion here in question, it is not liable in this action. If it did not, then it may be liable unless the storm was so violent in character that, whether defendant was or was not negligent, in the respects indicated, the result would have been the same; unless to the storm may be charged whatever occurred."
The duty owed by the defendant to the public in the case at bar is to some extent similar to the duty owed by the owner of any property to invitees, to maintain premises with proper care to avoid accidents due to negligence. The principle of law is somewhat similar to that settled by this court in cases where an invitee suffers injury from defects in premises due to lack of care exercised by the owner in maintaining his premises.
"Where the charge of negligence is the failure to maintain the premises in a reasonably safe condition, we have always insisted upon proof that the unsafe condition was known to the one on whom the duty rested, or that the character of the danger or the passage of time was such that knowledge of the *Page 408 
menace should have come to the reasonably prudent incumbent."Oppenheim v. Pitcairn, 293 Mich. 475, 477.
In Weissert v. City of Escanaba, 298 Mich. 443 (10 N.C.C.A. [N.S.] 393), plaintiff, a 12-year-old boy, was injured by picking up an electric light wire which had been blown down a few hours previously by a high wind in a storm. This accident occurred near a public highway, and not on the premises of the defendant. The court said (p. 454):
"In the absence of any proof that the circumstances were such as the defendant might have had a reasonable forecast as to what was likely to happen, taking into account its own past experience and the experience and practice of others in similar situations, it was not negligent in its failure to make discovery, and we think it was clearly error on the part of the court, under the proof in this case, to submit the question of defendant's negligence to the jury."
Even conceding that a greater burden of care is placed on the defendant in this case to safeguard the public using the sidewalk, the defendant must not be considered an insurer of public safety. To do so would invoke without exception the doctrine of res ipsa loquitur — that the mere fact that the parapet wall was blown down would establish the negligence of the defendant. Negligence is not presumed but must be proven. In this case the facts and circumstances shown by the record fall short of proving that the defendant was guilty of negligence either as a contributing or a proximate cause of the injury.
The judgment should be set aside without new trial.
NORTH and REID, JJ., concurred with BOYLES, J. *Page 409